Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claims 1 - 7 are not renumbered
Claim 21 has been renumbered as claim 8 
Claims 9 - 15 are not renumbered
Claim 22 has been renumbered as claim 16
Claims 17 - 20 are not renumbered

Response to Amendment
Applicant’s amendment filed 2/24/2022 has been fully considered and as a result claims 1 - 7, 9 - 15, 17 - 22 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 2/24/2022, page 11, last paragraph), the prior art of record, including Eadala or Wassermann fail to teach or suggest:  

filtering, using a channel response filter of the adaptive equalizer system, the second symbols, the channel response filter using a filter function that matches the equalizer filter;
generating, by an adaptive equalizer of the adaptive equalizer system, an updated inverse analog signal path response of the analog signal path based on a filtered equalizer symbol signal received from the receiver filter and the second symbols that have been filtered by the channel response filter;”

Claims 1 - 7, 9 - 15, 17 - 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632